DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims. Claim 12 has been cancelled. 

Claim Objections
Claim 20 is objected to because of the following informalities:  “andthe” should be corrected to and the.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “calculate an arrival time point of a next board in a sequence of boards after the mountable number of boards”. It is not understood what is a next board in a sequence of boards after the mountable number of boards since the specification nor the claim particularly 
For the purpose of examination, any sequence of boards will correspond to the next board. 
Claim 20 claims analogous language and is also rejected for analogous reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 13- 14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US PUB. 20070270992, hereinafter Nishida) in view of Chenault (US PAT. 8,417,572) in further view of Sasaki et al (US PUB. 20090082033, herein Sasaki) in further view of Shirakata et al (US PUB. 20160202635, herein Shirakata).

Regarding claim 11, Nishida teaches A component management system for managing component mounting on a board in a component mounting line in which multiple work devices, including at least one component mounting device, are arranged in a line (fig 1, 0062 0063, the mounting system is in a line as shown in fig. 1), the component management system comprising:
circuitry (0086) configured to 
specify a location of each board at the component mounting line (0107, the line manager is the specifying section since it knows the location of boards based on 4 criteria.), 
predict an arrival time point of each board at a target device (0125, the equation used predicts the board arrival time.) based on the specified location (0121, the board goes through the solder printer and the time the board is transported is known as the board transport time (T) and is used in the equation provided in 0125 in order to calculate overall board arrival time.), the target device being defined as one of the component mounting devices (0126, the equation in 0125 is for any of the processing apparatuses which as shown above includes mounting devices.),
calculate a mountable number of boards (0151 “component mounting system 200 is a system for mounting electronic components onto a board 220 and for determining an order of replacing materials required for component mounting when an advance notice indicating depletion of such materials is received” when it is determined there are not enough components to do as many boards as needed, the system realizes that a depletion is about to occur.) based on the number of remaining components (0158 “indicating the remaining amount/number of solder, adhesive, and components, i.e., materials”) and the number of components to be mounted per board in the target device (0163 “The SMD remaining number information collection unit 274 is a processing unit that collects…the remaining number of SMD components to be mounted onto a board”, calculates the number of components to be mounted on a board.), 
calculate an arrival time point of a next board in a sequence of boards after the mountable number of boards (0125 0126), 
calculate a component exhaustion time point, at which the component is exhausted in the target device (0163-0165, 0169, 0126 “in order to start the production operation for the board 190 upon the arrival of the board 190, it is necessary to activate the production apparatus n prior to the arrival of the board”, 0158 “material replacement order , [by subtracting a current time from the arrival time point] of the next board in the sequence of boards after the mountable number of boards (0144, 0151), 
and calculate a component replenishment time point (0209 lines 1-8, “material replacement order determination unit 270 determines…a total necessary time required for the operator to deliver material(s) to all depletion occurrence points” the material replacement order determination unit determines the time needed for delivery of material which corresponds to the component replenishment time point.), which is a start time limit of component replenishment, by [subtracting] a replenishment time period required for the component replenishment from the component exhaustion time point (0026 “a material replacement order is determined that allows material replacement to complete during a period of time from when an advance notice indicating material depletion is given to when the material depletion actually occurs” component replenishment time point which is a start time limit of component replenishment is found from an advance notice of material depletion which corresponds to replenishment time period and from an actual material depletion which corresponds to the component exhaustion time point.)
and a display configured to report the component exhaustion time point (0158 “material replacement order determination apparatus 222 is an apparatus whose operations include: determining timing for giving an advance notice indicating material depletion”, The advance warning indicates that at a future time, component supply will be depleted.) and the component replenishment time point (0075 “The display unit 158 is a display screen that displays thereon an operating state, a warning, control details, and the like”, 0209 lines 1-8, , [and report a delay of the component exhaustion time point] when mounting of the upstream device is interrupted based on a change in the arrival time point of the next board in the sequence of boards after the mountable number of boards (0135, 0136 0144 “a production apparatus may be caused to enter an idling state in the case where the value indicating a time interval exceeds a reference value, the time interval indicating a time period between the completion of the production of a board type A and the start of the production of a board type B that is scheduled to be produced next in the production planning…where a certain production apparatus in the production line has entered a maintenance state, the production apparatuses at the subsequent stages may be caused to enter an idling state”, 0135 shows that the mounting device 122 can have components that need replacing due to expiration of the components. The need for replacement corresponds to the interruption. 0136 shows when a component is deemed expired, the component is replaced and then the process of the production apparatus is carried out. This replacement causes a delay in the arrival of the board to the next mounting production apparatus since the board is unable to leave the upstream device until the component is replaced. 0144 shows that delays to one board/apparatus cause idling delays to the boards/apparatus that come after.)
Nishida does not teach by subtracting a current time from the arrival time point, subtracting a replenishment time period and report a delay of the component exhaustion time point. 
Chenault teaches and report a delay of the component exhaustion time point (Chenault col 3 lines 24-26, Chenault teaches a means for updating the exhaustion time point based on components remaining. The combination of Nishida and Chenault teaches an interruption of an upstream device causes delays in board arrivals. These delays cause for 
It would have been obvious to one of ordinary skill in the art to have modified the exhaustion time point calculation of Nishida with the updating of the exhaustion time point of Chenault because Chenault teaches a means for providing accurate “generate up-to-date characterizations of the exhaustion time forecasted for the item” (col 3 lines 32-33).
Nishida and Chenault do not teach by subtracting a current time from the arrival time point and subtracting a replenishment time period. 
Sasaki teaches by subtracting a current time from the arrival time point (0011 “based on times obtained by subtracting the current time from the estimated times of arrival calculated by the arrival time calculating portion”, current time is subtracted from the estimated arrival time.) of the next board in the sequence of boards after the mountable number of boards (taught by Nishida as shown in the rejection above, Nishida 0144, 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the exhaustion time point calculation of Nishida and the updating of the exhaustion time point of Chenault with the data transfer teachings of Sasaki since Sasaki teaches a means for providing content to a device before arrival at a destination (0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a simple substitution of the estimated arrival data of Sasaki with the estimated board arrival time data of Nishida since this is a simple substitution of one known element for another to obtain a predictable result of finding the difference between the current time and the estimated arrival time. 
Nishida, Chenault and Sasaki does not teach subtracting a replenishment time period. 
subtracting a replenishment time period (0052 “the CPU 67 determines whether or not the elapsed time from when the motor driver 69 was instructed for replenishment the previous time exceeds a predetermined amount of time.”) required for the component replenishment from the component exhaustion time point (taught by Nishida 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the component replenishment time calculations of Nishida, the updating of the exhaustion time point of Chenault and the data transfer teachings of Sasaki with the elapsed replenishment time teachings of Shirakata since Shirakata teaches a means for controlling replenishment at a higher precision (0006). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a simple substitution of the elapsed replenishment time teachings of Shirakata with component replenishment time calculations of Nishida since this is a simple substitution of one known element for another to obtain a predictable result of finding the difference between the component exhaustion time point and the elapsed replenishment time teachings.

Regarding claim 13, Nishida, Chenault, Sasaki and Shirakata teach the component management system according to claim 11.
Nishida further teaches wherein the circuitry is configured to specify the location by acquiring the arrival time point or an unloading time point of the board at each of the working devices (0107, 0125, 0100 lines 1-5 “apparatus activation time calculation unit 148 is a processing unit that calculates, for each of the production apparatuses, an apparatus activation time that is the time at which the production apparatus is activated” 0126 lines 10-11, “production operation for the board 190 upon the arrival of the board 190, it is necessary to activate the production apparatus n prior to the arrival of the board “ Board arrival event 

Regarding claim 14, Nishida, Chenault, Sasaki and Shirakata teach The component management system according to claim 13, 
Nishida further teaches circuitry is configured to predict the arrival time point based on the unloading time point (0127, 0128 lines 5-7, “board arrival time Tarrive (n) is obtained by adding, to the board transported time T, cycle tact times Tcycle (i) of the production apparatuses”, The calculations done in 0125 and 0127 are done so as to ensure the board unloading time point corresponds to a time in which the board pressure and power are at an agreeable state. Therefore, the board arrival prediction of the arrival time point are based on the unloading time point.), a work time period of each of upstream devices located upstream of the target device (0125, 0126 “board arrival time Tarrive (n) is obtained by adding, to the board transported time T, cycle tact times Tcycle (i) of the production apparatuses, from the production apparatus 1 to the production apparatus (n-1).” The board arrival at a target device n is predicted using the cycle time, which corresponds as work time, of the devices that are upstream of the target device.), and a conveyance time period required for the board to be conveyed from the upstream device to the target device (0121 “first board 190 is transported into the solder printer 116, which is the second uppermost apparatus after the stocker 114, and that time at which such board 190 has been transported is T”, 0125, The T in the board arrival equation in 0125 represents the transportation of the board and the time it takes the board to leave the solder printer.  0121 “a first board 190 is transported into the solder printer 116, which is the second uppermost apparatus after the stocker 114, and that time at which such board 190 has been transported is T“ As shown in the equation in 0125 the transportation time T from the first upstream device to a target device is measured). 

Regarding claim 18, Nishida, Chenault, Sasaki and Shirakata teach the component management system according to claim 11.
Nishida further teaches wherein when the component mounting device in the component mounting line includes multiple component mounting devices (fig. 1 0063 “mounters 122 and 124” Fig. 1 shows the multiple component mounting devices.), the display reports the component exhaustion time point in an order of earlier time point (0158 “material replacement order determination apparatus 222 is an apparatus whose operations include: determining timing for giving an advance notice indicating material depletion”) based on the arrival time point predicted for each of the component mounting devices 0126 “in order to start the production operation for the board 190 upon the arrival of the board 190, it is necessary to activate the production apparatus n prior to the arrival of the board” Components are not mounted onto a board before the arrival of the boards. The exhaustion time point takes into account the arrival time point of the board since the number of components only reduces after boards have arrived and components are mounted on said boards. Therefore, the warning is given on the basis of the arrival time point that has been predicted.)

Regarding claim 19, Nishida, Chenault, Sasaki and Shirakata teach the component mounting device which is managed by the component management system according to claim 11.
 Nishida teaches comprising: a device notification section configured to report the component exhaustion time point (0158 “material replacement order determination apparatus 222 is an apparatus whose operations include: determining timing for giving an advance notice indicating material depletion”).

A component management method for managing component mounting on a board in a component mounting line in which multiple work devices, including at least one component mounting device, are arranged in a line (fig 1, 0062 0063, the mounting system is in a line as shown in fig. 1), the method comprising: 
specifying a location of each board at the component mounting line (0107, the line manager is the specifying section since it knows the location of boards based on 4 criteria.); 
predicting an arrival time point of each board in a target device (0125, the equation used predicts the board arrival time.), which is one of the component mounting devices, based on the location specified by the specifying step (0121, 0126 the board goes through the solder printer and the time the board is transported is known as the board transport time (T) and is used in the equation provided in 0125 in order to calculate overall board arrival time.); 
calculating a mountable number of boards (0151 “component mounting system 200 is a system for mounting electronic components onto a board 220 and for determining an order of replacing materials required for component mounting when an advance notice indicating depletion of such materials is received” when it is determined there are not enough components to do as many boards as needed, the system realizes that a depletion is about to occur.) based on the number of components remaining (0158 “indicating the remaining amount/number of solder, adhesive, and components, i.e., materials”) and the number of components to be mounted per board in the target device (0163 “The SMD remaining number information collection unit 274 is a processing unit that collects…the remaining number of SMD components to be mounted onto a board”, calculates the number of components to be mounted on a board.), 
calculating an arrival time point of a next board in a sequence of boards after the mountable number of boards (0126 0125): 
calculating a component exhaustion time point, at which the component is exhausted in the target device (0163-0165, 0169, 0126 “in order to start the production , [by subtracting a current time from the arrival time point] of the next board in the sequence of boards after the mountable number of boards (0144, 0151); 
calculating a component replenishment time point ((0209 lines 1-8, “material replacement order determination unit 270 determines…a total necessary time required for the operator to deliver material(s) to all depletion occurrence points” the material replacement order determination unit determines the time needed for delivery of material which corresponds to the component replenishment time point.), which is a start time limit of component replenishment, by [subtracting] a replenishment time period required for the component replenishment from the component exhaustion time point (0026 “a material replacement order is determined that allows material replacement to complete during a period of time from when an advance notice indicating material depletion is given to when the material depletion actually occurs” component replenishment time point which is a start time limit of component replenishment is found from an advance notice of material depletion which corresponds to replenishment time period and from an actual material depletion which corresponds to the component exhaustion time point.), 
and reporting the component exhaustion time point (0158 “material replacement order determination apparatus 222 is an apparatus whose operations include: determining timing for giving an advance notice indicating material depletion”, The advance warning indicates that at a future time, component supply will be depleted.) andthe component replenishment time point (0075 “The display unit 158 is a display screen that displays thereon an operating state, a warning, control details, and the like”, 0209 lines 1-8, “material replacement order determination unit 270 determines…a total necessary time required for the operator to deliver material(s) to all depletion occurrence points”, control data is displayed. Time necessary for delivery is a control detail.), [and reporting a delay of the component exhaustion time point] when mounting of the upstream device is interrupted based on a change in the arrival time point of the next board (0135, 0136 0144 “a production apparatus may be caused to enter an idling state in the case where the value indicating a time interval exceeds a reference value, the time interval indicating a time period between the completion of the production of a board type A and the start of the production of a board type B that is scheduled to be produced next in the production planning…where a certain production apparatus in the production line has entered a maintenance state, the production apparatuses at the subsequent stages may be caused to enter an idling state”, 0135 shows that the mounting device 122 can have components that need replacing due to expiration of the components. The need for replacement corresponds to the interruption. 0136 shows when a component is deemed expired, the component is replaced and then the process of the production apparatus is carried out. This replacement causes a delay in the arrival of the board to the next mounting production apparatus since the board is unable to leave the upstream device until the component is replaced. 0144 shows that delays to one board/apparatus cause idling delays to the boards/apparatus that come after.)
Nishida does not teach by subtracting a current time from the arrival time point, subtracting a replenishment time period, and reporting a delay of the component exhaustion time point. 
Chenault teaches and reporting a delay of the component exhaustion time point (col 3 lines 24-26, Chenault teaches a means for updating the exhaustion time point based on components remaining. The combination of Nishida and Chenault teaches an interruption of an 
It would have been obvious to one of ordinary skill in the art to have modified the exhaustion time point calculation of Nishida with the updating of the exhaustion time point of Chenault because Chenault teaches a means for providing accurate “generate up-to-date characterizations of the exhaustion time forecasted for the item” (col 3 lines 32-33).
Nishida and Chenault do not teach by subtracting a current time from the arrival time point, and subtracting a replenishment time period. 
Sasaki teaches by subtracting a current time from the arrival time point (0011 “based on times obtained by subtracting the current time from the estimated times of arrival calculated by the arrival time calculating portion”, current time is subtracted from the estimated arrival time.) of the next board in the sequence of boards after the mountable number of boards (taught by Nishida as shown in the rejection above, Nishida 0144, 0151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the exhaustion time point calculation of Nishida and the updating of the exhaustion time point of Chenault with the data transfer teachings of Sasaki since Sasaki teaches a means for providing content to a device before arrival at a destination (0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a simple substitution of the estimated arrival data of Sasaki with the estimated board arrival time data of Nishida since this is a simple substitution of one known element for another to obtain a predictable result of finding the difference between the current time and the estimated arrival time.
Nishida, Chenault and Sasaki does not teach subtracting a replenishment time period. 
subtracting a replenishment time period (0052 “the CPU 67 determines whether or not the elapsed time from when the motor driver 69 was instructed for replenishment the previous time exceeds a predetermined amount of time.”) required for the component replenishment from the component exhaustion time point (taught by Nishida 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the component replenishment time calculations of Nishida, the updating of the exhaustion time point of Chenault and the data transfer teachings of Sasaki with the elapsed replenishment time teachings of Shirakata since Shirakata teaches a means for controlling replenishment at a higher precision (0006). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a simple substitution of the elapsed replenishment time teachings of Shirakata with component replenishment time calculations of Nishida since this is a simple substitution of one known element for another to obtain a predictable result of finding the difference between the component exhaustion time point and the elapsed replenishment time teachings.

Regarding claim 21, Nishida, Chenault, Sasaki and Shirakata teach the component management system according to claim 11.
Nishida teaches wherein the display includes a display screen that displays (0237 “a structure in which information displayed on the display unit of the material replacement order determination apparatus 222 may be displayed on the display unit of each production apparatus making up the production line.”) a component exhaustion prediction table including for each of the components the component exhaustion time point (0158 “The material replacement order determination apparatus 222 is an apparatus whose operations include: determining timing for giving an advance notice indicating material depletion based on the , a component supply time (0158 “material replacement order determination apparatus 222”, 0026 “a material replacement order is determined that allows material replacement to complete during a period of time from when an advance notice indicating material depletion is given to when the material depletion actually occurs”, 0050 fig. 16, Fig 16 shows the component supply time due to a replacement order), and a state indicating a replenishment time period until a replacement reel of the component can be mounted (0162 material replacement order determination apparatus 222 includes… a material replacement order determination unit 270…a display control unit 272”, 0209 lines 1-8, “material replacement order determination unit 270 determines…a total necessary time required for the operator to deliver material(s) to all depletion occurrence points”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US PUB. 20070270992, hereinafter Nishida) in view of Chenault (US PAT. 8,417,572) in further view of Sasaki et al (US PUB. 20090082033, herein Sasaki) in further view of Shirakata et al (US PUB. 20160202635, herein Shirakata) in further view of Asakawa et al (US PUB. 20140358271, hereinafter Asakawa)

Regarding claim 15, Nishida, Chenault, Sasaki and Shirakata teach the component management system according to claim 13.
Nishida further teaches wherein when mounting work of the upstream device is interrupted (fig. 1, mounting device 122 is the upstream mounting work device since it is upstream of the other mounting device 124 as well as the reflow device. 0135 shows that the , 
the circuitry is configured to predict an arrival time point of a board after a board already unloaded from the interrupted device based on a current time point (0125 0126, As explained in further detail below, the summation of Tcycle in the equation represents the time it takes for all the upstream production apparatuses to finish their work. The work time of all the uninterrupted devices is the current time. This current time is added with the work time and conveyance time of the interrupted device to fully calculate the Tcycle time.), the work time of the interrupted device and the work time of each of the upstream devices on the component mounting line from the interrupted device to the target device (0100 lines 1-5 “apparatus activation time calculation unit 148 is a processing unit that calculates, for each of the production apparatuses, an apparatus activation time that is the time at which the production apparatus is activated”, 0125 “focusing on the production apparatus n, a board arrival time Tarrive (n) that is the time at which the board 190 arrives at the production apparatus n”  0126 lines “board arrival time Tarrive (n) is obtained by adding, to the board transported time T, cycle tact times Tcycle (i) of the production apparatuses, from the production apparatus 1 to the production apparatus (n-1).”, 0100 teaches that each apparatus has its own activation time point which is calculated. 0125 further teaches the equation for finding the arrival of a bard at an n production apparatus. 0126 further shows that Tarrive for the n production apparatus is dependent on the cycle time of each of the upstream production apparatus. Cycle time corresponds to worktime of the upstream devices. 0126 also teaches that the activation of the production apparatus is dependent on the arrival of the board. Therefore, when an upstream device has an interruption as shown above in 0135, the predicted arrival time equation of 0125 would account for this since the worktime of each apparatus is taken into consideration (Tcycle(i)) in the equation for predicting arrival time at a specific apparatus.), 
	While Nishida, Chenault, Sasaki and Shirakata do teach using the time it takes the conveyor to transport the board to the first processing apparatus, Nishida, Chenault, Sasaki and Shirakata do not teach and the conveyance time from the interrupted device (the interrupted device is taught as shown above) to the target device.
Asakawa teaches and the conveyance time from the interrupted device (taught above) to the target device (0038 second column lines 5-8 “an arrival time predicting unit that… predicts a time when the conveyance device arrives at one of the plurality of processing device” 0065 “conveyance device 32 moves between the plurality of processing devices”, The conveyance system moves the board from one processing device to another processing device. The time it takes to convey a board from one processing device to another is used for arrival time prediction.)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nishida, Chenault, Sasaki and Shirakata with the predicting of board arrival using conveyance timings between different producing apparatus teachings of Asakawa because Asakawa method further improves the accuracy of the predictions and because Asakawa teaches a means “to improve production efficiency by speculatively moving a conveyance device by predicting a processing finish time of workpieces in a processing device.” (0019). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US PUB. 20070270992, hereinafter Nishida) in view of Chenault (US PAT. 8,417,572) in further view of Sasaki et al (US PUB. 20090082033, herein Sasaki) in further view of Shirakata et al (US PUB. 20160202635, herein Shirakata) in further view of Yang et al (US PUB. 20110290860, hereinafter Yang).
Regarding claim 17, Nishida, Chenault, Sasaki and Shirakata teach the component management system according to claim 11.
when mounting of the upstream device is interrupted (0135 shows that the mounting device 122 can have components that need replacing due to expiration of the components. The need for replacement corresponds to the interruption.)
However, Nishida, Chenault, Sasaki and Shirakata do not teach wherein the notification section reports an elapsed time period from the interruption [when mounting of the upstream device is interrupted].
Yang does teach wherein the display reports an elapsed time period from the interruption [when mounting of the upstream device is interrupted] (0017 “a timer for calculating the elapsed time from when the wire bonding error is detected by the error detecting unit” 0052, Elapsed time since an error occurred is calculated. The error corresponds with an interruption. This information is displayed and thus is reported.) 
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nishida, Chenault, Sasaki and Shirakata with the bonding of a semiconductor chip teachings of Yang because Yang teaches a means of detecting an error which “prevents deterioration…when the elapsed time calculated by the timer 202 exceeds the predetermined time.” (0046).
Relevant Prior Art 
	Sasayama (US PAT. 7,493,857) has been deemed relevant prior art since it is also focused on subtraction operations in relation to replenishing operations. 

Response to Arguments
Applicant’s arguments, filed 09/02/2021, with respect to the rejection(s) of claim(s) 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishida et al. (US PUB. 20070270992, hereinafter Nishida) in view of Chenault (US 
Applicant argues that the cited references do not teach the claimed limitations. Specifically that “Nishida describes determining whether an amount of components is depleted and determines a more efficient material replacement order based on a time and travel distance required for material replacement”. 
However, as shown in the rejection of claim 11 above, Nishida teaches a component replenishment time point found from a replenishment time period and component exhaust time point since the time it takes to deliver components is found from the time values of an advanced depletion warning which corresponds to a replenishment time period and from the actual depletion (0026). While Nishida describes a time calculation in relation to those two values in order to find the component replenishment time point (0026), Nishida does not explicitly teach a subtraction operation. Shirakata teaches finding an elapsed time from a replenishment order which is understood to one of ordinary skill in the art as being found by a subtraction operation (0052). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116